AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                                   for thH_                             EASTERN DISTRICT OF WASHINGTON

                                                      Eastern District of Washington
                           MARK M.,
                                                                                                         Jan 31, 2019
                                                                                                               SEAN F. MCAVOY, CLERK
                                                                      )
                             Plaintiff                                )
                                v.                                    )       Civil Action No. 1:18-CV-03029-MKD
                                                                      )
       COMMISSIONER OF SOCIAL SECURITY,                               )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                             dollars ($              ), which includes prejudgment
interest at the rate of                    %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 15, is GRANTED.
u
              Defendant’s Motion for Summary Judgment, ECF No. 19, is DENIED.
              Judgment is entered for Plaintiff REVERSING and REMANDING the matter to the Commissiioner of Social Security
              for further proceedings pursuant to sentence four of 42 U.S.C. § 405(g).


This action was (check one):
u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                           without a jury and the above decision
was reached.

✔
u decided by Judge                       Mary K. Dimke                                          on motions for summary judgment.




Date: January 31, 2019                                                      CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Pam Howard
                                                                                           %\Deputy Clerk

                                                                             Pam Howard
